SECOND AMENDMENT TO AMENDED AND RESTATED

MASTER CREDIT FACILITY AGREEMENT

THIS SECOND AMENDMENT TO AMENDED AND RESTATED MASTER CREDIT FACILITY AGREEMENT
(the “Amendment”) is made as of the 28th day of April, 2009, by and among (i)
SUN SECURED FINANCING LLC, a Michigan limited liability company, ASPEN-FT.
COLLINS LIMITED PARTNERSHIP, a Michigan limited partnership, SUN SECURED
FINANCING HOUSTON LIMITED PARTNERSHIP, a Michigan limited partnership, SUN
COMMUNITIES FINANCE, LLC, a Michigan limited liability company, SUN HOLLY FOREST
LLC, a Michigan limited liability company, and SUN SADDLE OAK LLC, a Michigan
limited liability company (individually and collectively, “Borrower”) and (ii)
PNC ARCS LLC, a Delaware limited liability company, successor-in-interest to
ARCS COMMERCIAL MORTGAGE CO., L.P., a California limited partnership (“Lender”).

RECITALS

A.     Borrower and Lender are parties to that certain Amended and Restated
Master Credit Facility Agreement, dated as of April 28, 2004 (as amended,
modified, supplemented or restated from time to time, the “Master Agreement”).

B.         All of Lender’s right, title and interest in the Master Agreement and
the Loan Documents executed in connection with the Master Agreement or the
transactions contemplated by the Master Agreement have been assigned to Fannie
Mae pursuant to those certain Assignments of Amended and Restated Master Credit
Facility Agreement and other Loan Documents, dated as of May 29, 2004 and April
28, 2004 (the “Assignments”). Fannie Mae has not assumed any of the obligations
of Lender under the Master Agreement or the Loan Documents as a result of the
Assignment. Fannie Mae has designated Lender as the servicer of the Advances
contemplated by the Master Agreement.

C.         As of the date hereof, the total outstanding Variable Facility
Commitment is $152,362,500.00. Borrower desires to extend the Variable Facility
Termination Date and the Original Variable Facility Termination Date for a
period of five years from the date hereof.

D.        The parties are executing this Amendment pursuant to the Master
Agreement to reflect Borrower’s election to extend the Variable Facility
Termination Date and the Original Variable Facility Termination Date pursuant to
Section 1.07 of the Master Agreement.

NOW, THEREFORE, the parties hereto, in consideration of the mutual promises and
agreements contained in this Amendment and the Master Agreement, and other good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, hereby agree as follows:

Section 1.          Extension of Variable Facility Termination Date. Pursuant to
Section 1.07 of the Master Agreement, the Variable Facility Termination Date and
the Original Variable Facility Termination Date are hereby extended to May 1,
2014. The definitions of “Original Variable Facility Termination Date” and the
“Variable Facility Termination Date” are hereby replaced in its entirety by the
following new definitions:

“Original Variable Facility Termination Date” means May 1, 2014.

“Variable Facility Termination Date” means May 1, 2014.

 

 

- 1 -

 



 

--------------------------------------------------------------------------------

Section 2.          Variable Facility Fee. The definition of “Variable Facility
Fee” is hereby replaced in its entirety by the following new definition:

“Variable Facility Fee” means (i) 200 basis points per annum for any Variable
Advance (x) Outstanding as of April 28, 2009 or (y) repaid and redrawn (as
permitted under the Master Agreement) from the Variable Facility Commitment in
effect on April 28, 2009 (which amount is $152,362,500.00); and (ii) for any
Variable Advance drawn from any portion of the Variable Facility Commitment
increased under Article 4, the number of basis points per annum determined at
the time of such increase by Lender as the Variable Facility Fee for such
Variable Advance (which shall be based on the amount then being charged by
Lender to other borrowers of comparable financial condition as Borrower (taking
into account the financial condition of Sun to the extent and in a similar
manner as the financial condition of Sun was taken into account in the original
underwriting of the Credit Facility) on credit facilities secured by
manufactured housing properties having similar characteristics regarding
leverage, geographic diversity, recourse and other material terms as reasonably
determined by Lender).

Section 3.          Standby Fee. The definition of “Standby Fee” is hereby
replaced in its entirety by the following new definition:

“Standby Fee” means, (A) for any month during the period from April 28, 2009 to
May 1, 2010, an amount equal to the product obtained by multiplying: (i) 1/12,
by (ii) 500 basis points, by (iii) the Unused Capacity for such month, and (B)
for any month during the period from May 1, 2010 to May 1, 2014, an amount equal
to the product obtained by multiplying: (i) 1/12, by (ii) 100 basis points, by
(iii) the Unused Capacity for such month. Borrower and Lender acknowledge that
the Unused Capacity is currently zero. As of the date hereof, no Standby Fee is
due and payable by Borrower hereunder.

 

Section 4.          Capitalized Terms. All capitalized terms used in this
Amendment which are not specifically defined herein shall have the respective
meanings set forth in the Master Agreement.

Section 5.          Full Force and Effect. Except as expressly modified by this
Amendment, all terms and conditions of the Master Agreement shall continue in
full force and effect. This Amendment is subject to, and incorporates the terms
of, that certain Letter Agreement, dated April 20, 2009, among Borrower, Lender
and Fannie Mae.

Section 6.          Counterparts. This Amendment may be executed in counterparts
by the parties hereto, and each such counterpart shall be considered an original
and all such counterparts shall constitute one and the same instrument.

 

 

- 2 -

 



 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as an
instrument under seal as of the day and year first above written.

 

BORROWER:

 

 

SUN SECURED FINANCING LLC,

a Michigan limited liability company

 

By:

Sun Communities Operating Limited Partnership,

a Michigan limited partnership, its sole member

 

 

By:

Sun Communities, Inc., a Maryland

Corporation, its general partner

 

 

By:


/s/ Jonathan M. Colman

 

 

Name:

Jonathan M. Colman

 

 

Title:

Executive Vice President – Acquisitions

 

 

 

ASPEN – FT. COLLINS LIMITED PARTNERSHIP,

a Michigan limited partnership

 

By:

Sun GP L.L.C., a Michigan limited liability company, its general partner

 

 

By:

Sun Communities, Inc., a Maryland

Corporation, its manager

 

 

By:


/s/ Jonathan M. Colman

 

 

Name:

Jonathan M. Colman

 

 

Title:

Executive Vice President – Acquisitions

 

 

 

SUN SECURED FINANCING HOUSTON LIMITED PARTNERSHIP,

a Michigan limited partnership

 

By:

Sun Secured Financing GP, Inc.,

a Michigan corporation, its general partner

 

By:


/s/ Jonathan M. Colman

 

Name:

Jonathan M. Colman

 

Title:

Executive Vice President – Acquisitions

 

 

 

 

- 3 -

 



 

--------------------------------------------------------------------------------



SUN COMMUNITIES FINANCE, LLC,

a Michigan limited liability company

 

By:

Sun Communities Operating Limited Partnership,

a Michigan limited partnership, its managing member

 

 

By:

Sun Communities, Inc., a Maryland

Corporation, its general partner

 

 

By:


/s/ Jonathan M. Colman

 

 

Name:

Jonathan M. Colman

 

 

Title:

Executive Vice President – Acquisitions

 

 

 

SUN HOLLY FOREST LLC,

a Michigan limited liability company

 

By:

Sun Communities Operating Limited Partnership,

a Michigan limited partnership, its managing member

 

 

By:

Sun Communities, Inc., a Maryland

Corporation, its general partner

 

 

By:


/s/ Jonathan M. Colman

 

 

Name:

Jonathan M. Colman

 

 

Title:

Executive Vice President – Acquisitions

 

 

 

SUN SADDLE OAK LLC,

a Michigan limited liability company

 

By:

Sun Communities Operating Limited Partnership,

a Michigan limited partnership, its managing member

 

 

By:

Sun Communities, Inc., a Maryland

Corporation, its general partner

 

 

By:


/s/ Jonathan M. Colman

 

 

Name:

Jonathan M. Colman

 

 

Title:

Executive Vice President – Acquisitions

 

 

 

- 4 -

 



 

--------------------------------------------------------------------------------



LENDER:

 

PNC ARCS LLC, a Delaware limited liability

company, successor-in-interest to ARCS

COMMERCIAL MORTGAGE CO., L.P.,

a California limited partnership

By:


/s/ Tim White

Name:

Tim White

Title:

President

 

 

 

- 5 -

 



 

 